Title: [February 1772]
From: Adams, John
To: 



      1772. Feby. 2d. Sunday.
      
      
       Have omitted now for 3 months almost to keep any “Note of Time or of its Loss.”
       Thomas Newcomb dined with me. He says that Etter, the Stocking Weaver, told him about a fortnight ago, that he saw the Governor within these 3 Months, and told him, he hoped the People would be contented and easy now they had a Governor from among themselves. The Governor said, “there were some Discontents remaining occasioned by continual Clamours in the Newspapers, and that a great Part of those Clamours, came from his (Etters) Town, (Braintree).”
       This was partly, I suppose, to pump Etter, and get something out of him, and partly to put Etter upon the right Scent, as the Governor thought, that he might hunt down the seditious Writer at Braintree. This Conversation shews that the Governor is puzzled And wholly ignorant of the real Writers that molest him. The Centinel has puzzled him.
       Mr. Thomas Edwards our School Master and Mr. Joseph Crosby, a Senior Sophister at Colledge, spent the Evening with me. Our Conversation was upon Austin, Tudor, Bulkley, Moreton Morton, Thayer, Angier—Colonel Thayer, the Settlement of the Militia, Algebra, Fenning, Dr. Sanderson &c. &c. &c.
       Edwards is ballancing in his Mind the several Professions, in order to choose one. Is at a Loss between Divinity and Law, but his Inclination is to the latter. Asked me to take him. I only answered there were such Swarms of young ones, that there was no Encouragement.
      
      
       
        
   
   All young lawyers or young men studying for the law.


       
      
      

      1772. Feby. 4th. Tuesday.
      
      
       Took a Ride in the Afternoon with my Wife and little Daughter to make a visit to my Brother. But finding him and Sister just gone to visit my Mother we rode down there, and drank Tea, altogether. Chat­ted about the new Promotions in the Militia, and speculated about the future Officers of this Company, upon supposition that the old Officers should resign—Billings, Brother, &c.&c.
       It is curious to observe the Effect these little Objects of Ambition have upon Mens Minds. The Commission of a Subaltern, in the Militia, will tempt these little Minds, as much as Crowns, and Stars and Garters will greater ones. These are Things that strike upon vulgar, rustic Imaginations, more strongly, than Learning, Eloquence, and Genius, of which common Persons have no Idea.
       My Brother seems to relish the Thought of a Commission, and if Rawson and Bass resign, I hope he will have one—under Billings.
      
      
       
        
   
   JA’s youngest brother, Elihu (1741–1775), who lived on property he had inherited from his father in that part of Braintree later set off as Randolph. In 1765 he had married Thankful White.


       
      
      

      1772. Feby. 9. Sunday.
      
      
       “If I would but go to Hell for an eternal Moment or so, I might be knighted”—Shakespeare.
       Shakespeare, that great Master of every Affection of the Heart and every Sentiment of the Mind as well as of all the Powers of Expression, is sometimes fond of a certain pointed Oddity of Language, a certain Quaintness of Style, that is considered as an Imperfection, in his Character. The Motto prefixed to this Paper, may be considered as an Example to illustrate this Observation.
       Abstracted from the Point and Conceit in the Style, there is Sentiment enough in these few Words to fill Volumes a Volume. It is a striking Representation of that Struggle which I believe always happens, between Virtue and Ambition, when a Man first commences a Courtier. By a Courtier I mean one who applies himself to the Passions and Prejudices, the Follies and Vices of great Men in order to obtain their Smiles, Esteem and Patronage and consequently their favours and Preferments. Human Nature, depraved as it is, has interwoven in its very Frame, a Love of Truth, Sincerity, and Integrity, which must be overcome by Art, Education, and habit, before the Man can become entirely ductile to the Will of a dishonest Master. When such a Master requires of all who seek his favour, an implicit Resignation to his Will and Humour, and these require that he be soothed, flattered and assisted in his Vices, and Follies, perhaps the blackest Crimes, that Men can commit, the first Thought of this will produce in a Mind not yet entirely debauched, a Soliloqui, something like my Motto—as if he should say—The Minister of State or the Governor would promote my Interest, would advance me to Places of Honour and Profitt, would raise me to Titles and Dignities that will be perpetuated in my family, in a Word would make the Fortune of me and my Posterity forever, if I would but comply with his Desires and become his Instrument to promote his Measures.—But still I dread the Consequences. He requires of me, such Complyances, such horrid Crimes, such a Sacrifice of my Honour, my Conscience, my Friends, my Country, my God, as the Scriptures inform us must be punished with nothing less than Hell Fire, eternal Torment. And this is so unequal a Price to pay for the Honours and Emoluments in the Power of a Minister or Governor, that I cannot prevail upon myself to think of it. The Duration of future Punishment terrifies me. If I could but deceive myself so far as to think Eternity a Moment only, I could comply, and be promoted.
       Such as these are probably the Sentiments of a Mind as yet pure, and undifiled in its Morals. And many and severe are the Pangs, and Agonies it must undergo, before it will be brought to yield entirely to Temptation. Notwithstanding this, We see every Day, that our Imaginations are so strong and our Reason so weak, the Charms of Wealth and Power are so enchanting, and the Belief of future Punishments so faint, that Men find Ways to persuade themselves, to believe any Absurdity, to submit to any Prostitution, rather than forego their Wishes and Desires. Their Reason becomes at last an eloquent Advocate on the Side of their Passions, and they bring themselves to believe that black is white, that Vice is Virtue, that Folly is Wisdom and Eternity a Moment.
       The Brace of Adamsʼs.
       In the Spring of the Year 1771, several Messages passed between the Governor and the House of Representatives, concerning the Words that are commonly always used in Acts of Parliament, and which were used in all the Laws of this Province, till the Administration of Governor Shirley, “in General Court assembled and by the Authority of the same.” Governor Shirley in whose Administration those Words were first omitted in Consequence of an Instruction to him, saw and read these Messages in the Newspapers, and enquired of somebody in Company with him at his Seat in Dorchester, who had raised those Words from Oblivion at this Time?—The Gentleman answered, the Boston Seat.—Who are the Boston Seat? says the Governor.—Mr. Cushing, Mr. Hancock, Mr. Adams and Mr. Adams says the Gentleman.—Mr. Cushing I know, quoth Mr. Shirley, and Mr. Hancock I know, but where the Devil this Brace of Adams’s came from, I cant conceive.
       Query. Is it not a Pity, that a Brace of so obscure a Breed, should be the only ones to defend the Household, when the generous Mastiffs, and best blooded Hounds are all hushed to silence by the Bones and Crumbs, that are thrown to them, and even Cerberus himself is bought off, with a Sop?
       The Malice of the Court and its Writers seems to be principally directed against these two Gentlemen. They have been stedfast and immoveable in the Cause of their Country, from the Year 1761, and one of them Mr. Samuel Adams for full 20 Years before. They have always since they were acquainted with each other, concurred in Sentiment that the Liberties of this Country had more to fear from one Man the present Governor Hutchinson than from any other Man, nay than from all other Men in the World. This Sentiment was founded in their Knowledge of his Character, his unbounded Ambition and his unbounded Popularity. This Sentiment they have always freely, tho decently, expressed in their Conversation and Writings, Writings which the Governor well knows and which will be remembered as long as his Character and Administration. It is not therefore at all surprizing that his Indignation and that of all his Creatures should fall upon those Gentlemen. Their Maker has given them Nerves that are delicate, and of Consequence their Feelings are exquisite, and their Constitutions tender, and their Health especially of one of them, very infirm: But as a Compensation for this he has been pleased to bestow upon them Spirits that are unconquerable by all the Art and all the Power of Governor Hutchinson, and his Political Creators and Creatures on both Sides of the Atlantic. That Art and Power which has destroyed a Thatcher, a Mayhew, an Otis, may destroy the Health and the Lives of these Gentlemen, but can never subdue their Principles or their Spirit. They have not the chearing salubrious Prospect of Honours and Emoluments before them, to support them under all the Indignities and Affronts, the Insults and Injuries, the Malice and Slander, that can be thrown upon Men, they have not even the Hope of those Advantages that the suffrages of the People only can bestow, but they have a Sense of Honour and a Love of their Country, the Testimony of a good Conscience, and the Consolation of Phylosophy, if nothing more, which will certainly support them in the Cause of their Country, to their last Gasp of Breath whenever that may happen.
      
      
       
        
   
   What follows is obviously a draft of an essay intended for a newspaper, but no printing has been found. For apparently related fragments, see entries of Jan.? 1770 and Aug.? 1770, above.


       
       
        
   
   Another piece evidently intended for newspaper publication but not found in print.


       
       
        
   
   This dispute over the phrasing of the laws occurred, not in the spring of 1771, but in Nov. 1770. See Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 128, 134–135, 145–146, 159–163; Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:225–227.


       
       
        
   
   An error for Roxbury. Shirley died there in March 1771 (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
      
      

      1772. Feby. 10. Monday.
      
      
       Went to Boston to the Court of Admiralty, and returned at Night. I went upon the first Appeal that has been yet made and prosecuted before Judge Auchmuty, and as it is a new Thing the Judge has directed an Argument, and a Search of Books concerning the Nature of Appeals by the civil Law. I found Time to look into Calvins Lexicon Title Appellatio and Provocatio, and into Maranta, who has treated largely of Appeals. Borrowed Ayliff, but there is no Table and could find nothing about the Subject. Domat I could not find.
      
     